DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 recites the limitation "the display unit” in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-11, 13, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kano et al. JP 2005-085003 A (hereinafter “Kano”).
Regarding claims 1, 8, and 15, Kano discloses an information processing apparatus that simulates behavior of a sheet-shaped flexible medium that moves inside a conveyance path, the information processing apparatus comprising: 
one or more memory devices (20) storing instructions; and one or more processors (17) that, upon executing the stored instructions, configures the apparatus to simulate behavior of the flexible medium for a plurality of times under a plurality of different conditions (parameter combination group, refer to FIG. 20 showing Group1, Group 2, etc.); and display (shows a table and path) a component inside the conveyance path together with a plurality of locations (sensor locations, FIG. 20) in which abnormal behavior (jam) of the flexible medium has occurred based on a result of the simulation.
Regarding claim 2, 9, and 16, wherein a display unit (18) displays the condition in association with information about a location (sensor location) in which the abnormal behavior has occurred based on a result of the simulation.
Regarding claims 3, 10, and 17, wherein a display unit (18) displays the condition and the information about the location in which the abnormal behavior has occurred in a table format (refer to FIG. 20).
Regarding claims, 4, 6, 11, 13, 18, and 20, further comprising a condition setting unit (19 or a menu for selection) configured to set the plurality of conditions.
Allowable Subject Matter
Claims 5, 7, 12, 14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant’s admitted prior art of JP 11-195052 appears to be a 102(a)(1) reference at least for independent claims 1, 8, and 15 according to paragraph [0005] of Applicant’s published application as the reference can run multiple simulations (“plurality of times” of claim 1) under a plurality of different conditions (that may be selected by a user) and displays a plurality of locations (one at a time) in which abnormal behavior occurs.  Similarly, Tsuchiya et al. US 2016/0292326 is a 102(a)(1) reference at least for independent claims 1, 8, and 15 as the reference can run multiple simulations (“plurality of times” of claim 1) under a plurality of different conditions (that may be selected by a user) and displays a plurality of locations (one at a time) in which abnormal behavior occurs (refer to FIG. 6 for setting a condition, FIG. 13 shows location of error by a display unit).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/           Primary Examiner, Art Unit 3653